Citation Nr: 9933710	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hearing loss, tinnitus, and a psychiatric disorder.

In September 1999, the veteran testified at a personal 
hearing before the undersigned Member of the Board sitting at 
the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current hearing loss and his period of active 
duty service.

2.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active duty service.

3.  There is no medical evidence of a nexus between the 
veteran's acquired psychiatric disorder and his period of 
active duty service.

4.  There is no competent medical diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
sensorineural hearing loss and psychoses, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, it 
should be noted at the outset that statutory law as enacted 
by the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board notes that the veteran's service medical records 
are not available for review.  In an attempt to obtain the 
veteran's service medical records development was undertaken 
to the Service Department.  A reply of June 1995 noted 
service medical records were not available due to possible 
fire-related reasons.  This indicates that the veteran's 
service medical records, if in the possession of the National 
Personnel Records Center (NPRC), were likely destroyed in a 
fire at the NPRC in 1973.  The veteran was requested to 
complete a form to prompt an additional search.  On a NA Form 
13055, the veteran only listed treatment in service in 
December 1944 for a back condition.  Subsequent reply from 
the Service Department notes morning reports of the 725th 
Field Artillery Battalion Battery "C" failed to show any 
remarks pertaining to the veteran during the period November 
to December 1944.  The sick reports of the cited organization 
were not on file for that period.

I.  Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss which 
manifested in service while serving in an artillery battalion 
during World War II.  

A February 1992 VA report shows the veteran complaining of 
gradual hearing loss and indicating problems since service.  

Private outpatient treatment records from Martin C. Masarech, 
M.D. dated December 1987 to June 1994 are negative for any 
complaints of hearing loss.





A VA audiological examination in March 1992 revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
85
90
LEFT
40
55
65
75
90

Speech audiometry revealed speech recognition ability of 72 
percent in the right and left ears.

The veteran reported having hearing difficulties since he was 
released from service and was exposed to artillery.  The 
examiner noted that the veteran complained that it was 
difficult understanding speech in background noise.  The 
evaluation was bilateral mildly moderate sloping to a 
moderately severe sensorineural hearing loss.  Word 
recognition was noted as fair bilaterally.

Private audiological testing by Jeffery M. King, M.D., 
F.A.C.S., dated July 1996 verifying audio testing and showing 
a bilateral hearing loss.  Dr. King gave no etiological 
opinion.

A private audiological test performed in November 1997 by 
Kyle M.C. Caprari, M.A., CCC-A show reports of tinnitus and 
gradual decreased in hearing.  Results of pure tone air and 
bone conduction audiometry revealed a moderate to profound 
sensorineural hearing loss bilaterally.  Speech reception 
thresholds were in close agreement with the pure tone 
findings at 45dB bilaterally.  His word recognition scores 
were poor (40 percent right ear and 48 percent in left ear) 
at comfortable listening levels 80dB, which exceeded loud 
conversational speech.

A transcript of testimony presented by the veteran and his 
wife at a September 1999 Travel Board hearing is of record.  
The veteran indicated at that time that his hearing loss 
began during or as the result of service.  He specifically 
attributed his hearing impairment to his exposure to 
artillery fire while serving in World War II. His wife 
presented supportive testimony.  He and his spouse added that 
his hearing loss has increased in severity over the years. 

The above findings disclose that the veteran meets the 
regulatory standard for establishing a current hearing 
disability as defined in 38 C.F.R. § 3.385.  The Board 
accepts the veteran's assertions that he was exposed to noise 
while in service; however, there is no medical evidence 
linking the veteran's bilateral hearing loss to his period of 
active duty service.  Although the veteran's service medical 
records are not available for review, there is no medical 
evidence of any hearing loss until 1992, approximately 47 
years after discharge.  As to the veteran's history recorded 
in recent years regarding the onset of his hearing loss, this 
evidence simply contains a self-reported history from the 
veteran which was recorded by the medical examiner, 
unenhanced by any additional medical comment by that 
examiner.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  While such history 
was noted, the medical evidence does not include a medical 
opinion or diagnosis supporting the contended causal 
relationship.

The Board notes that the veteran qualifies as one who 
"engaged in combat with the enemy," under the provisions of 
38 U.S.C.A. § 1154 (West 1991).  As such, his statements as 
to exposure to acoustic trauma in combat, and his 
recollection of hearing loss (and tinnitus) thereafter in 
service are accepted as true.  The Board must point out, 
however, that 38 U.S.C.A. § 1154 relaxes the standards for 
establishing the existence of disease or injury in service 
perceptible to a lay party, it can not assist the appellant 
in establishing the nexus between disease or injury in 
service and the current disability, which is the missing 
element of a well grounded claim in this case.  Thus, any 
failure of the RO to consider the provisions of 38 U.S.C.A. § 
1154 is not prejudicial as it would not affect the 
disposition of the current claim.

The Board concludes, based on the evidence described above, 
that the veteran's claim for service connection for hearing 
loss is not well-grounded.  There is no competent evidence of 
record to link acoustic trauma in combat, or a hearing loss, 
to a current disability.  Since there is no competent medical 
evidence showing a nexus between the veteran's current 
hearing disability and injury or disease in service, the 
claim is not well-grounded and must be denied.  Caluza, 7 
Vet. App. at 506; See Edenfield v. Brown, 8 Vet. App. 384 
(1995). 

The Board cannot rely solely on the veteran's own testimony 
and that of his spouse because evidence of a medical nexus 
cannot be established by lay testimony.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-295 (1991).  

II.  Tinnitus

A private audiological examination conducted in November 1997 
shows the veteran reporting the onset of tinnitus since 
active duty in World War II.  Prior VA and private medical 
records do not show any evidence of treatment for or 
complaints of tinnitus.

There is no medical evidence of tinnitus until the November 
1997, private audiological examination, approximately 52 
years after discharge.  Although the veteran has complaints 
of tinnitus, the record does not include any medical evidence 
illustrating a nexus between the veteran's tinnitus and his 
active duty service.  In addition, there is no medical 
evidence of a continuity of symptoms to link the veteran's 
current tinnitus to service.  As with his claim for hearing 
loss, the recently recorded medical history of tinnitus 
beginning during or as the result of service is not competent 
medical evidence of a nexus between a current diagnosis of 
tinnitus and any remote event of service.  As previously 
discussed, 38 U.S.C.A. § 1154 can not assist the veteran in 
establishing the nexus between tinnitus and service, which is 
the missing element of a well grounded claim in this case.  
Also, the Board cannot rely solely on the veteran's own 
testimony and that of his spouse because evidence of a 
medical nexus cannot be established by lay testimony.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-295.  

Therefore, the Board must conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for tinnitus is well grounded.  
Accordingly, this claim must be denied.

III.  Acquired psychiatric disorder

The veteran contends that he suffers from an acquired 
psychiatric disorder as a result of serving in World War II.

VA outpatient treatment records indicate that in 1992 the 
veteran was seen at the mental hygiene clinic complaining of 
"nerves" which he had experienced for 47 years and general 
anxiety for the past three years.  The veteran reported a 
nervous breakdown two years after his discharge from service.  
The veteran was diagnosed with generalized anxiety disorder 
and placed on medication.

VA outpatient treatment report dated August 1994 indicated 
that the veteran was seen for complaints of poor nerves after 
his wife left and was undergoing a divorce.  The veteran 
reported depression and was given Prozac, with improvement 
noted, but stopped the medication because of abdominal pain.

Private outpatient treatment records from Martin C. Masarech, 
M.D. dated December 1987 to June 1994 are negative for any 
complaints or treatment for a nervous disorder.  

January 1994 to April 1997 VA outpatient treatment reports 
showed in February 1997 that the veteran reported no history 
of psychiatric treatment, but had outpatient therapy for 
depression due to marital conflict.  The examiner made a 
provisional diagnosis of adjustment disorder with anxiety.  
The examiner noted that Parkinson's disease may be a factor 
and the veteran was advised to take Buspar.
Statements received in 1996 from two friends of the veteran 
indicate that after the veteran was released from service he 
suffered from severe bouts of nerves and that his nerves were 
bad and any little noise bothered him.  
In his September 1999 Travel Board hearing the veteran 
testified that two years after discharge he had a nervous 
breakdown, quit drinking and his doctor prescribed Thorazine 
and Butisol for approximately one year.  He believed that the 
war was the cause of his nervous problems alluding to combat 
fatigue.  The veteran's wife testified that her husband had 
nightmares and dreams and woke her up often by hitting her 
and yelling out.  The veteran indicated that he has no record 
of his treatment after service since most of his physicians 
were deceased and no records were available.

The Board notes that there is no medical evidence of a 
diagnosis of PTSD.  There is competent medical evidence to 
show that the veteran has an acquired psychiatric disorder.  
However, there is no medical evidence of a nexus between the 
veteran's acquired psychiatric disorder and his period of 
active duty service.  Post-service medical records show no 
evidence of an acquired psychiatric disorder until 1992, 
decades after discharge from service.  The first medical 
evidence of any post-service psychiatric findings are dated 
in 1992 and there is no medical opinion that links any 
psychiatric diagnosis with any remote event or events of 
service.

The Board acknowledges the veteran's statements and testimony 
and those of friends and his spouse regarding what he 
believes is a history of a nervous disorder since service.  
However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, the veteran, his spouse, and friends are lay 
persons without medical training or expertise, and these 
contentions in this regard cannot serve as sufficient 
predicate upon which to find the veteran's claim for service 
connection for an acquired psychiatric disorder to include 
PTSD as well grounded.  See Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 294-295.  A well-grounded claim must 
be supported by evidence, not mere allegations.  See Tirpak, 
2 Vet. App. at 611.  

Therefore, since there is no medical evidence of a continuity 
of symptoms to link the current anxiety disorder to service 
and no medical opinion of a nexus to service the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.

IV.  Conclusion

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
However, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim, and an explanation as to why his current attempt 
fails.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for hearing loss, tinnitus, and an acquired 
psychiatric disorder to include PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

